      No. 1:20-bk-00422             Doc 39-1        Filed 09/29/20
                                                     Notice        Entered 09/29/20 16:00:01
                                                             Recipients                                        Page 1 of
                                                               1
District/Off: 0424−1                        User: admin                     Date Created: 09/29/2020
Case: 1:20−bk−00422                         Form ID: 318                    Total: 30


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
1620818     Transworld Systems, Inc.
                                                                                                                TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustpregion04.ct.ecf@usdoj.gov
tr          Thomas Fluharty          wv12@ecfcbis.com
aty         John Alexander Scott          jaslaw.bankruptcy@gmail.com
aty         Michael R. Proctor          mproctor@bowlesrice.com
                                                                                                                TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          George Tanios        120 Putnam Street       Morgantown, WV 26301
cr          PRA Receivables Management, LLC            PO Box 41021         Norfolk, VA 23541
cr          Premier Bank, Inc.       c/o Bowles Rice LLP        1800 Main Street, Suite 200      Canonsburg, PA 15317
cr          American Express National Bank         c/o Becket and Lee LLP        PO Box 3001       Malvern, PA 19355−0701
1620803     Alltran Financial      PO Box 722929         Houston TX 77272
1621442     American Express National Bank         c/o Becket and Lee LLP        PO Box 3001       Malvern PA
            19355−0701
1620804     Bank of America        PO Box 982234         El Paso TX 79998
1620805     Brewer & Giggenbach, PLLC          PO Box 4206          Morgantown WV 26505
1620806     Can Capital       2015 Vaughn Road NW           Kennesaw GA 30144
1620807     CitiBank − BestBuy        PO Box 380905          Minneapolis MN 55439
1620808     CitiCard       PO Box 70166        Philadelphia PA 19176
1620809     Discover        PO Box 71084        Charlotte NC 28272
1620810     ERC         PO Box 23241        Jacksonville FL 32241
1620812     IRS        PO Box 804527        Columbus OH 45280−4527
1620811     Internal Revenue Service       PO Box 145566         Columbus OH 45280−4527
1620813     Lowes/Synchrony Bank          PO Boix 530914         Atlanta GA 30353−0914
1620815     MR5− Mon Power           1930 Olney Ave         Cherry Hill NJ 08003
1620814     Mon Power         105 River Vista Drive       PO Box 300         Buffalo WV 25033
1619213     PRA Receivables Management, LLC            PO Box 41021         Norfolk, VA 23541
1620816     Penn Credit − Mon Power         PO Box 988         Harrisburg PA 17108
1620817     Sam's Club        PO Box 530942         Atlanta GA 30353−0942
1620820     WV Insurance Commission          PO Box 40254         Charleston WV 26364
1620821     WV State Tax Department − Clarksburg          153 W. Main Street        Clarksburg WV 26301
1619817     West Virginia State Tax Department        Bankruptcy Unit        P.O. Box 766       Charleston WV
            25323−0766
1620819     Workforce WV Unemployment            112 California Avenue        Charleston WV 25305
                                                                                                               TOTAL: 25
